In a proceeding pursuant to SCPA 2110 to determine the compensation for legal services rendered in connection with the representation of Stacy M. Leopold as preliminary executor of the estate of Marvin Leopold, Stacy M. Leopold as preliminary executor appeals from an order of the Surrogate’s Court, Suffolk County (Prudenti, S.), entered June 17, 1998, which denied her motion to seal the petition and supporting papers or to permanently remove the petition and supporting papers from the court file.
Ordered that the order is affirmed, without costs or disbursements.
The Surrogate’s Court providently exercised its discretion in denying that branch of the appellant’s motion which sought to *778permanently remove the petition and supporting papers from the court file (see, 22 NYCRR 207.8). The appellant’s remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.